Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 1 of 10 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

 Maria Busardo, individually and on behalf of all others
 similarly situated,                                                   Civil Action No: 2:21-cv-4220
                                        Plaintiff,
                                                                       CLASS ACTION COMPLAINT

                                                                       DEMAND FOR JURY TRIAL




        -v.-
 Allied Account Services, Inc.,

                                       Defendant(s).

       Plaintiff Maria Busardo (hereinafter referred to as “Plaintiff”) brings this Class Action

Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant Allied Account

Services, Inc. (hereinafter referred to as “Defendant”), individually and on behalf of a class of all

others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“the FDCPA”) in 1977 in

   response to the “abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors.” 15 U.S.C. §1692(a). At that time, Congress was concerned

   that “abusive debt collection practices contribute to the number of personal bankruptcies, to

   marital instability, to the loss of jobs, and to invasions of individual privacy.” Id. Congress

   concluded that “existing laws…[we]re inadequate to protect consumers,” and that “the effective

   collection of debts” does not require “misrepresentation or other abusive debt collection

   practices.” 15 U.S.C. §§ 1692(b) & (c).
                                                 1
Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 2 of 10 PageID #: 2




      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to “insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e). After

   determining that the existing consumer protection laws were inadequate Id. § l692(b), Congress

   gave consumers a private cause of action against debt collectors who fail to comply with the

   Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this

   action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where the Plaintiff resides, as well as where a substantial part of the events or omissions giving

   rise to the claim occurred.

                                   NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of New York consumers under

   § 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

   Collections Practices Act (“FDCPA”), and

      6.      Plaintiff is seeking damages and declaratory relief.

                                              PARTIES

      7.      Plaintiff is a resident of the State of New York, County of Nassau.

      8.      Defendant is a “debt collector” as the phrase is defined in 15 U.S.C. § 1692(a)(6),

   with a business address of 422 Bedford Ave, Bellmore, NY 11710.




                                                 2
Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 3 of 10 PageID #: 3




      9.       Defendant uses the mail, telephone, and facsimile and regularly engages in business,

   the principal purpose of which is to attempt to collect debts alleged to be due another.

                                        CLASS ALLEGATIONS

      10.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      11.      The Class consists of:

               a. all individuals with addresses in the State of New York;

               b. to whom Defendant sent a letter attempting to collect a debt;

               c. on behalf of the creditor National Grid/Long Island Gas;

               d. in which Defendant characterizes the total amount due as principal;

               e. when, in fact, part of the total amount represents interest and/or fees;

               f. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      12.      The identities of all class members are readily ascertainable from the records of

   Defendant and those companies and entities on whose behalf they attempt to collect and/or have

   purchased debts.

      13.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

   partners, managers, directors and employees of the Defendant and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      14.      There are questions of law and fact common to the Plaintiff Class, which common

   issues predominate over any issues involving only individual class. The principal issue is




                                                  3
Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 4 of 10 PageID #: 4




   whether the Defendant’s written communications to consumers, in the form attached as Exhibit

   A violates 15 U.S.C. § l692e and § 1692g et seq.

      15.     The Plaintiff’s claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

   Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

   handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

   nor her attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      16.     This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:

              a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                  that the Plaintiff Class defined above are so numerous that joinder of all members

                  would be impractical.

              b. Common Questions Predominate: Common questions of law and fact exist as

                  to all members of the Plaintiff Class and those questions’ predominance over any

                  questions or issues involving only individual class members. The principal issue

                  is whether the Defendant’s written communications to consumers, in the form

                  attached as Exhibit A violates 15 U.S.C. § l692e and § 1692g et seq.

              c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                  The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                  Defendant’s common uniform course of conduct complained of herein.




                                                 4
Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 5 of 10 PageID #: 5




              d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                  class members insofar as Plaintiff has no interests that are averse to the absent

                  class members. The Plaintiff is committed to vigorously litigating this matter.

                  Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                  complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

                  any interests which might cause them not to vigorously pursue the instant class

                  action lawsuit.

              e. Superiority: A class action is superior to the other available means for the fair

                  and efficient adjudication of this controversy because individual joinder of all

                  members would be impracticable. Class action treatment will permit a large

                  number of similarly situated persons to prosecute their common claims in a single

                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      17.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Class predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      18.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).




                                                 5
Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 6 of 10 PageID #: 6




                                     FACTUAL ALLEGATIONS

      19.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      20.     Some time prior to March 18, 2021, an obligation was allegedly incurred by Plaintiff

   to the creditor, National Grid/Long Island Gas. The subject debt was allegedly incurred by

   Plaintiff solely for personal, household or family purposes, specifically natural gas and/or

   electricity for her home.

      21.     The Plaintiff is a “consumer” as defined by 15 U.S.C.§ 1692a(3).

      22.     The subject obligation is consumer-related, and therefore a “debt” as defined by 15

   U.S.C.§ 1692a(5).

      23.     Upon information and belief, National Grid/Long Island Gas contracted Defendant

   to collect the defaulted debt.

      24.     Defendant collects and attempts to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.

      25.     Therefore, Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a (6).

                               Violation – March 18, 2021 Collection Letter

      26.     On or about March 18, 2021, Defendant sent the Plaintiff a collection letter (“Letter”)

   regarding the subject debt. (See Letter at Exhibit A.)

      27.     In the Letter, Defendant states:

              Principal Amount:      $1,134.03

              Total:                 $1,134.03



                                                 6
Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 7 of 10 PageID #: 7




       28.     The Letter categorizes the entirety of the balance as principal, when in fact, the total

   balance includes principal as well as interest and/or fees.

       29.     Therefore, the principal amount listed in the Letter is incorrect, confusing,

   misleading and deceptive.

       30.     Because of this, Plaintiff expended time, money, and effort in determining the proper

   course of action.

       31.     Defendant was required inform Plaintiff of the correct amount of the debt.

       32.     By sending the Letter to Plaintiff with a mischaracterization of the debt owed,

   Defendant failed to meet its statutory obligation.

       33.     Congress is empowered to pass laws and is well-positioned to create laws that will

   better society at large.

       34.     As it relates to this case, Congress identified a concrete and particularized harm with

   a close common-law analogue to the traditional tort of fraud.

       35.     Now, consumers have a right to receive proper notice of their debts.

       36.     When a debt collector fails to effectively inform the consumer of their debts, in

   violation of statutory law, the debt collector has harmed the consumer.

       37.     These violations by Defendant were unconscionable, knowing, willful, negligent

   and/or intentional, and Defendant did not maintain procedures reasonably adapted to avoid any

   such violations.

       38.     Defendant’s collection efforts with respect to the debt caused Plaintiff to suffer

   concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff with the

   legally protected right to be not to be misled or treated unfairly with respect to any action for the

   collection of any consumer debt.



                                                  7
Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 8 of 10 PageID #: 8




      39.     Defendant’s deceptive, misleading and unfair representations and/or omissions with

   respect to its collection efforts were material misrepresentations that affected and frustrated

   Plaintiff's ability to intelligently respond to Defendant’s collection efforts.

      40.     Defendant’s actions created an appreciable risk to Plaintiff of being unable to

   properly respond or handle Defendant’s debt collection.

      41.     Plaintiff was confused and misled to her detriment by the statements and/or

   omissions in the dunning letter, and relied on the contents of the letter to her detriment.

      42.     Plaintiff would have pursued a different course of action were it not for Defendant’s

   statutory violations.

      43.     As a result of Defendant’s deceptive, misleading, unfair, unconscionable, and false

   debt collection practices, Plaintiff has been damaged.

         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. §1692e et seq.

      44.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

      45.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

      46.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

   misleading representation or means in connection with the collection of any debt.

      47.     Defendant violated §1692e:


              a. As the letter falsely represents the character, amount and/or legal status of the

                  debt in violation of §1692e(2)(A); and




                                                   8
Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 9 of 10 PageID #: 9




               b. As the letter makes a false and misleading representation in violation of

                   §1692e(10).


       48.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


          VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. §1692g et seq.

       49.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   above herein with the same force and effect as if the same were set forth at length herein.

       50.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       51.     Pursuant to 15 U.S.C. §1692g(a)(1), debt collector shall send consumers a written

   notice containing the amount of the debt.

       52.     Defendant misstated the amount of the debt owed, thereby violating § 1692g.

       53.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant’s

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.


                                 DEMAND FOR TRIAL BY JURY


       54.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                                 9
Case 2:21-cv-04220-JMA-AKT Document 1 Filed 07/27/21 Page 10 of 10 PageID #: 10




                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Maria Busardo, individually and on behalf of all others similarly

 situated, demands judgment from Defendant Allied Account Services, Inc. as follows:


        1.      Declaring that this action is properly maintainable as a Class Action and certifying

    Plaintiff as Class representative, and Tamir Saland, Esq. as Class Counsel;

        2.      Awarding Plaintiff and the Class statutory damages;

        3.      Awarding Plaintiff and the Class actual damages;

        4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

    expenses;

        5.      Awarding pre-judgment interest and post-judgment interest; and

        6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


        Dated: July 27, 2021                                 Respectfully Submitted,

                                                             STEIN SAKS, PLLC

                                                             _/s/ Tamir Saland ________
                                                             Tamir Saland, Esq.
                                                             One University Plaza, Ste. 620
                                                             Hackensack, NJ 07601
                                                             Ph: 201-282-6500 ext. 122
                                                             Fax: 201-282-6501
                                                             tsaland@steinsakslegal.com
                                                             Counsel for Plaintiff




                                                 10
